Exhibit SECOND AMENDED AND RESTATED TRUSTCO BANK CORP NY PERFORMANCE BONUS PLAN January 1, 2008 SECOND AMENDED AND RESTATED TRUSTCO BANK CORP NY PERFORMANCE BONUS PLAN TABLE OF CONTENTS Page No. ARTICLE I, DEFINITIONS 1 ARTICLE II, ADMINISTRATION 4 ARTICLE III, GRANTS 5 ARTICLE IV, PERFORMANCE BONUS UNITS 5 ARTICLE V, VESTING OF PERFORMANCE BONUS UNITS 6 ARTICLE VI, PAYMENT OF PERFORMANCE BONUS UNITS 6 ARTICLE VII, VALUATION OF PERFORMANCE BONUS UNITS 7 ARTICLE VIII, CHANGES IN CAPITAL AND CORPORATE STRUCTURE 8 ARTICLE IX, NONTRANSFERABILITY 8 ARTICLE X, WITHHOLDING 9 ARTICLE XI, VOTING AND DIVIDEND RIGHTS 9 ARTICLE XII, CLAIMS 9 ARTICLE XIII, MISCELLANEOUS PROVISIONS 10 ARTICLE XIV, AMENDMENT OF THE PLAN 11 ARTICLE XV, EFFECTIVENESS AND TERMS OF PLAN 12 ii SECOND AMENDED AND RESTATED TRUSTCO BANK CORP NY PERFORMANCE
